 Case 2:20-cv-03053-MCS-AGR Document 45 Filed 10/27/20 Page 1 of 18 Page ID #:410




1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   MICHAEL MOORE,                              )   Case No. CV-20-03053 MCS (AGRx)
                                                 )
12                                               )   Hon Judge Mark C. Scarsi: Crtm 7C
                              Plaintiff,         )   Hon Magistrate Judge Alicia G. Rosenberg
     vs.                                         )
13                                               )
                                                 )
14   CITY OF LOS ANGELES, et al.                 )   [PROPOSED]
                                                 )   PROTECTIVE ORDER
15                                               )
                              Defendants.        )
16                                               )
                                                 )
17                                               )
                                                 )
18
19   1.    INTRODUCTION
20         a.     PURPOSES AND LIMITATIONS
21         Discovery in this action is likely to involve production of items both defendants
22   and Plaintiff allege are confidential, proprietary, or private information for which special
23   protection from public disclosure and from use for any purpose other than prosecuting
24   this litigation may be warranted. Accordingly, the parties hereby stipulate to and petition
25   the Court to enter the following Stipulated Protective Order. The parties acknowledge
26   that this Order does not confer blanket protections on all disclosures or responses to
27   discovery and that the protection it affords from public disclosure and use extends only to
28   the limited information or items that are entitled to confidential treatment under the
                                                      1
 Case 2:20-cv-03053-MCS-AGR Document 45 Filed 10/27/20 Page 2 of 18 Page ID #:411




1    applicable legal principles. The parties further acknowledge, as set forth in Section 11.3.,
2    below, that this Stipulated Protective Order does not entitle them to file confidential
3    information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
4    followed and the standards that will be applied when a party seeks permission from the
5    court to file material under seal.
6          b.     GOOD CAUSE STATEMENT
7          Plaintiff MICHAEL MOORE, individually, by and through his Counsel of Record,
8    and Defendants CITY OF LOS ANGELES, OFFICER RODRIGUEZ, OFFICER
9    DARLING, SERGEANT MARTINEZ, OFFICER GUERRERO, OFFICER BOYKIN,
10   OFFICER ESTRADA, OFFICER BEATY, by and through their Counsel of Record, and
11   Defendant OFFICER CHOI, by and through his Counsel of Record, conferred regarding
12   the production of various documents. These include documents both parties contend are
13   confidential and are to be kept private:
14   *Defendants Contend the following documents, although not exhaustive as additional
15   documents may be designated as “Confidential,” deserve confidential status:
16         1.     Personnel Documents: any Complaints of Excessive Force and/or
17                claims of dishonesty going back five (5) years for Defendant Officers
18                (depending upon involvement in case); TEAMs Reports for Defendant
19                Officers;
20         2.     Body Worn Cameras (BWC) & Digital In-Car Videos (DICV);
21         3.     Use of Force Report of Underlying Incident; and
22         4.     Underlying Complaint Investigation Report regarding the force used
23                in taking Plaintiff Moore into custody and the arrest of Plaintiff
24                Moore.
25   *Plaintiff Contends the following documents, although not exhaustive as additional
26   documents may be designated as “Confidential,” deserve confidential status:
27         1.     Medical and Mental Health Records.
28         2.     Incarceration records.
                                                     2
 Case 2:20-cv-03053-MCS-AGR Document 45 Filed 10/27/20 Page 3 of 18 Page ID #:412




1           This action is likely to involve documents and information for which special
2    protection from public disclosure and from use for any purpose other than prosecution of
3    this action is warranted. Such confidential documents and information may consist of,
4    among other things, the personnel files of the police officers involved in this incident,
5    Force Investigation Division materials and information, Internal Affairs-Complaint
6    materials and information, video recordings, and other administrative materials and
7    information currently in the possession of the City, as well as the medical, mental health,
8    and criminal records of Plaintiff, information otherwise generally unavailable to the
9    public, or which may be privileged or otherwise protected from disclosure under state or
10   federal statutes, court rules, case decisions, or common law. Accordingly, to expedite the
11   flow of information, to facilitate the prompt resolution of disputes over confidentiality of
12   discovery materials, to adequately protect information the parties are entitled to keep
13   confidential, to ensure that the parties are permitted reasonable necessary uses of such
14   material in preparation for and in the conduct of trial, to address their handling at the end
15   of the litigation, and serve the ends of justice, a protective order for such information is
16   justified in this matter. It is the intent of the parties that information will not be
17   designated as confidential for tactical reasons and that nothing be so designated without a
18   good faith belief that it has been maintained in a confidential, non-public manner, and
19   there is good cause why it should not be part of the public record of this case.
20
21   2.     DEFINITIONS

22          2.1   Action: This pending lawsuit, Michael Moore v. City of Los Angeles, et al.

23                Case No. CV-20-03053 MCS (AGRx).

24          2.2   Challenging Party: a Party or Non-Party that challenges the designation of

25                information or items under this Order.

26          2.3   “CONFIDENTIAL” Information or Items: information (regardless of how it

27                is generated, stored or maintained) or tangible things that qualify for

28
                                                        3
 Case 2:20-cv-03053-MCS-AGR Document 45 Filed 10/27/20 Page 4 of 18 Page ID #:413




1              protection under Federal Rule of Civil Procedure 26(c), as specified above in
2              the Good Cause Statement.
3        2.4   Counsel: Counsel of Record and their support staff.
4        2.5   Designating Party: a Party or Non-Party that designates information or items
5              that it produces in disclosures or in responses to discovery as
6              “CONFIDENTIAL”.
7        2.6   Disclosure or Discovery Material: all items or information, regardless of the
8              medium or manner in which it is generated, stored, or maintained (including,
9              among other things, testimony, transcripts, and tangible things), that are
10             produced or generated in disclosures or responses to discovery in this
11             manner.
12       2.7   Expert: a person with specialized knowledge or experience in a matter
13             pertinent to the litigation who has been retained by a Party or its counsel to
14             serve as an expert witness or as a consultant in this Action.
15       2.8   Non-Party: any natural person, partnership, corporation, association, or other
16             legal entity not named as a Party to this action.
17       2.9   Outside Counsel of Record: attorneys who are not employees of a party to
18             this Action but are retained to represent or advise a party to this Action and
19             have appeared in this Action on behalf of that party, and includes support
20             staff.
21       2.10 Party: any party to this Action, including all of its officers, directors,
22             employees, consultants, retained experts, and Outside Counsel of Record
23             (and their support staffs).
24       2.11 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
25             Material in this Action.
26       2.12 Professional Vendors: persons or entities that provide litigation support
27             services (e.g., photocopying, videotaping, translating, preparing exhibits or
28
                                                    4
 Case 2:20-cv-03053-MCS-AGR Document 45 Filed 10/27/20 Page 5 of 18 Page ID #:414




1               demonstrations, and organizing, storing, or retrieving data in any form or
2               medium) and their employees and subcontractors.
3         2.13 Protected Material: Any Disclosure or Discovery Material that is designated
4               as “CONFIDENTIAL.”
5         *Pursuant to several meet and confers regarding a protective order, Defendants
6    have agreed to Provide the Following Documents as “CONFIDENTIAL” materials:
7
                A)    Personnel Documents: any Complaints of Excessive Force and/or
8
                claims of dishonesty going back five (5) years for Defendant Officers
9
                (depending upon involvement in case); TEAMs Reports for Defendant
10
                Officers as follows:
11
                      a. Internal Affairs Investigations of Complaints of Excessive Force
12
                and/or dishonesty for the past five (5) years with the understanding that any
13
                and all documents, summaries, Officer Statements and/or writings created
14
                during the above-listed Complaints, whether recorded or transcribed are
15
                protected;
16
                B)    Underlying Investigation into this Incident as follows:
17
                      a.     Complaint – Use of Force Investigation Division Investigation
18
                Records;
19
                      b. Any and all documents, interviews, Officer Statements and/or
20
                writings created during such Investigation, which include, but are not limited
21
                to, the following:
22
                      Investigation Division Records
23
                      x Interviews;
24
                      x All Bodycam Footage (BWC) & Digital In-Car Videos (DICV) of
25
                           Involved Officers;
26
27                    x Officer Statements, whether written or recorded;

28                    x Legend w/diagram;

                                                   5
 Case 2:20-cv-03053-MCS-AGR Document 45 Filed 10/27/20 Page 6 of 18 Page ID #:415




1                        x Pictures - Which coincide with an Officer(s) compelled statement
2                            which were intended to reflect the Officer’s stated or perception of
3                            events;
4                        x Investigative Internal Narrative Memoranda;
5                        x All addenda.
6          *Pursuant to several meet and confers regarding a protective order, Plaintiff has
7    agreed to Provide the Following Documents as “CONFIDENTIAL” materials:
8
                  A)     Relevant Medical Records of Plaintiff relating to injuries suffered as a
9
           result of the incident.
10
11         This list is not exclusive, and also includes other materials later agreed-upon and/or

12   ordered by the Court to be designated as Protected Material under this Protective Order.

13   The inclusion of this list does not constitute an agreement by Parties that the

14   CONFIDENTIAL designation is in fact appropriate for any of the aforementioned

15   materials. Parties reserve all rights to challenge these and any other designations

16   pursuant to the procedures set forth below in section 6 et seq.

17         It must be noted that Defendants are producing the Investigation materials &

18   Personnel Complaint Files based upon the agreement of Counsel to enter into this

19   Stipulation for Protective Order and are relying upon the good faith negotiations that

20   have taken place thus far in this litigation.

21         2.14 Receiving Party: a Party that receives Disclosure or Discovery Material from

22                a Producing Party.

23   3.    SCOPE

24         The protections conferred by this Stipulation and Order cover not only Protected

25   Material (as defined above), but also (1) any information copied or extracted from

26   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected

27   Material; and (3) any testimony, conversations, or presentations by Parties or their

28   Counsel that might reveal Protected Material.

                                                     6
 Case 2:20-cv-03053-MCS-AGR Document 45 Filed 10/27/20 Page 7 of 18 Page ID #:416




1          Any use of Protected Material at trial shall be governed by the orders of the trial
2    judge. This Order does not govern the use of Protected Material at trial.
3
4    4.    DURATION
5          Should any Protected Material become part of the public record at trial or
6    otherwise (such as where the Court denies the request to file under seal), this Protective
7    Order shall no longer apply to such portions at Trial which became part of the public
8    record, with the exception that all such material/documents, whether part of the public
9    record or not, must still be returned in compliance with Section 12: Final Disposition.
10         Should any portion of the Protected Material remain confidential until trial, during
11   any portion of the trial of this action which could entail the discussion or disclosure of
12   Confidential Information, each Party may request the opportunity to show good cause to
13   the Court as to why access to the courtroom should be limited to parties, their counsel
14   and other designated representative, experts or consultants who agreed to be bound by
15   this stipulation/protective order, and court personnel.
16         For all portions of the Protected Material after final disposition of the Trial,
17   whether they became part of the public record or not, the confidentiality obligations by
18   this Order shall remain in full effect.
19         Final disposition shall be deemed to be the later of (1) dismissal of all claims and
20   defenses in this Action, with or without prejudice; (2) In any event wherein all remaining
21   claims in this matter are remanded to State Court or severed from the Federal matter and
22   returned to State Court; and/or (3) final judgment herein after the completion and
23   exhaustion of all appeals, re-hearings, remands, trials, or reviews of this Action,
24   including the time limits for filing any motions or applications for extension of time
25   pursuant to applicable law.
26
27   5.    DESIGNATING PROTECTED MATERIAL
28         5.1    Exercise of Restraint and Care in Designating Material for Protection.
                                                     7
 Case 2:20-cv-03053-MCS-AGR Document 45 Filed 10/27/20 Page 8 of 18 Page ID #:417




1          Each Party or Non-Party that designates information or items for protection under
2    this Order must take care to limit any such designation to specific material that qualifies
3    under the appropriate standards. The Designating Party must designate for protection
4    only those parts of material, documents, items, or oral or written communications that
5    qualify so that other portions of the material, documents, items, or communications for
6    which protection is not warranted are not swept unjustifiably within the ambit of this
7    Order. Mass, indiscriminate, or routinized designations are prohibited. Designations that
8    are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
9    to unnecessarily encumber the case development process or to impose unnecessary
10   expenses and burdens on other parties) may expose the Designating Party to sanctions.
11         If it comes to a Designating Party's attention that information or items that it
12   designated for protection do not qualify for protection, that Designating Party must
13   promptly notify all other Parties that it is withdrawing the inapplicable designation.
14         5.2    Manner and Timing of Designations.
15         Designating the Protected Material listed above shall be accomplished by affixing
16   to such document or writing a legend-Watermark, such as “Confidential,”
17   “CONFIDENTIAL,” “Confidential Documents,” “Confidential Material Subject to
18   Protective Order,” or words of similar effect with corresponding case number which shall
19   cover each page. Any Designating Party using a watermark covering any text shall use
20   the lightest feasible watermark and the same font used in the watermark on Docket No.
21   38-4. The documents and writings so designated, and all information derived therefrom
22   shall be treated in accordance with the terms of this stipulation/protective order.
23         Any party watermarking any of the Confidential Materials may not watermark the
24   records in such a way as to make any written portion of the records illegible or interfere
25   with the use of Adobe Optical Character Recognition (OCR) software. If a watermark
26   makes text illegible or interferes with the use of Adobe OCR software, the Parties shall
27   meet and confer and, if necessary, bring any dispute to the attention of the Court. For
28   testimony given in deposition, the questioning Party attempting to utilize such
                                                     8
 Case 2:20-cv-03053-MCS-AGR Document 45 Filed 10/27/20 Page 9 of 18 Page ID #:418




1    information must so identify it before any questioning and all such information cannot be
2    questioned about unless designated as confidential.
3          5.3    Inadvertent Failures to Designate.
4          If timely corrected, an inadvertent failure to designate qualified information or
5    items does not, standing alone, waive the Designating Party's right to secure protection
6    under this Order for such material. Upon timely correction of a designation, the
7    Receiving Party must make reasonable efforts to assure that the material is treated in
8    accordance with the provisions of this Order.
9
10   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
11         6.1    Timing of Challenges.
12         Any Party or Non-Party may challenge a designation of confidentiality at any time
13   that is consistent with the Court's Scheduling Order.
14         6.2    Meet and Confer.
15         The Challenging Party shall initiate the dispute resolution process under Local
16   Rule 37.1 et seq.
17         6.3    Burden of Persuasion
18         While the burden of persuasion in any such challenge proceeding shall be on the
19   Designating Party, the challenging party must initiate their legal challenge with
20   appropriate and applicable legal justification with support thereof. Frivolous challenges,
21   and those made for an improper purpose (e.g., to harass or impose unnecessary expenses
22   and burdens on other parties) may expose the Challenging Party to sanctions. Unless the
23   Designating Party has waived or withdrawn the confidentiality designation, all parties
24   shall continue to afford the material in question the level of protection to which it is
25   entitled under the Producing Party's designation until the Court rules on the challenge.
26
27   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
28         7.1    Basic Principles.
                                                       9
 Case 2:20-cv-03053-MCS-AGR Document 45 Filed 10/27/20 Page 10 of 18 Page ID #:419




1          A Receiving Party may use Protected Material that is disclosed or produced by
2    another Party or by a Non-Party in connection with this Action only for prosecuting,
3    defending, or attempting to settle this Action and no other matter. Such Protected
4    Material may be disclosed only to the categories of persons and under the conditions
5    described in this Order. When the Action has been terminated, a Receiving Party must
6    comply with the provisions of section 12 below (FINAL DISPOSITION).
7          In the event only certain claims are severed and remanded to State Court, refiled in
8    State Court or claims severed and remanded to State Court, then the Parties shall meet
9    and confer pursuant to Local Rule 37-1 regarding the disposition of all materials
10   produced pursuant to this Protective Order. In no event shall any documents provided
11   pursuant to this Protective Order be utilized in any other case other than this underlying
12   case unless the documents are separately produced in the other case. In the event that the
13   parties are unable to reach an informal agreement, the Parties shall file an appropriate
14   motion with the Court utilizing the joint stipulation procedures set forth in Local Rule 37-
15   2, or if the time period to utilize Local Rule 37-1 is no longer applicable, then a joint
16   motion shall be lodged with the Court.
17         In the event this entire matter is remanded to State Court or dismissed and refiled
18   in State Court then all materials, including the Personnel Files, any FID-Complaint-Use-
19   of-Force Investigation as well as any other Court Ordered Documents provided pursuant
20   to this Protective Order and all copies thereof shall be returned to the Offices of the Los
21   Angeles City Attorney’s Office, 6th Floor, City Hall East, Los Angeles, California 90012
22   for destruction/shredding no later than one (1) week after the case has been
23   removed/terminated in this Court. All Confidential documentation provided to any
24   person or party, pursuant to any provision hereof, also shall be returned to the City
25   Attorney’s Office.
26         Protected Material must be stored and maintained by a Receiving Party at a
27   location and in a secure manner that ensures that access is limited to the persons
28   authorized under this Order.
                                                     10
 Case 2:20-cv-03053-MCS-AGR Document 45 Filed 10/27/20 Page 11 of 18 Page ID #:420




1          7.2    Disclosure of “CONFIDENTIAL” Information or Items.
2          Unless otherwise ordered by the court or permitted in writing by the Designating
3    Party, a Receiving Party may disclose any information or item designated
4    “CONFIDENTIAL” only to:
5          (a) the Receiving Party's Counsel of Record in this Action, as well as employees
6    of said Counsel of Record to whom it is reasonably necessary to disclose the information
7    for this Action;
8          (b) the Receiving Party, including the officers, directors, and employees
9    (including House Counsel) of the Receiving Party to whom disclosure is reasonably
10   necessary for this Action;
11         (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
12   reasonably necessary for this Action and who have signed the “Acknowledgment and
13   Agreement to Be Bound” (Exhibit A);
14         (d) the court and its personnel;
15         (e) court reporters and their staff;
16         (f) professional jury or trial consultants, mock jurors, and Professional Vendors to
17   whom disclosure is reasonably necessary for this Action and who have signed the
18   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19         (g) the author or recipient of a document containing the information or a custodian
20   or other person who otherwise possessed or knew the information;
21         (h) during their depositions, witnesses, and attorneys for witnesses, in the Action to
22   whom disclosure is reasonably necessary provided: (1) the deposing party requests that
23   the witness sign the form attached as Exhibit A hereto; and (2) they will not be permitted
24   to keep any confidential information unless they sign the “Acknowledgment and
25   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party
26   or ordered by the court. Pages of transcribed deposition testimony or exhibits to
27   depositions that reveal Protected Material may be separately bound by the court reporter
28
                                                    11
 Case 2:20-cv-03053-MCS-AGR Document 45 Filed 10/27/20 Page 12 of 18 Page ID #:421




1    and may not be disclosed to anyone except as permitted under this Stipulated Protective
2    Order, as such information must be under seal; and
3          (i) any mediator or settlement officer, and their supporting personnel, mutually
4    agreed upon by any of the parties engaged in settlement discussions.
5
6    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
7          OTHER LITIGATION
8          If a Party is served with a subpoena or a court order issued in other litigation that
9    compels disclosure of any information or items designated in this Action as
10   “CONFIDENTIAL” or covered by this Protective Order, that Party must:
11         (a) promptly notify in writing the Designating Party. Such notification shall
12   include a copy of the subpoena or court order;
13         (b) promptly notify in writing the party who caused the subpoena or order to issue
14   in the other litigation that some or all of the material covered by the subpoena or order is
15   subject to this Protective Order. Such notification shall include a copy of this Stipulated
16   Protective Order; and
17         (c) cooperate with respect to all reasonable procedures sought to be pursued by the
18   Designating Party whose Protected Material may be affected.
19         If the Designating Party timely seeks a protective order, the Party served with the
20   subpoena or court order shall not produce any information designated in this action as
21   “CONFIDENTIAL” before a determination by the court from which the subpoena or
22   order issued, unless the Party has obtained the Designating Party’s permission. The
23   Designating Party shall bear the burden and expense of seeking protection in that court of
24   its confidential material and nothing in these provisions should be construed as
25   authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
26   from another court.
27
28
                                                      12
 Case 2:20-cv-03053-MCS-AGR Document 45 Filed 10/27/20 Page 13 of 18 Page ID #:422




1    9.    UNAUTHORIZED DISCLOSURE OR PROTECTED MATERIAL
2          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
3    Protected Material to any person or in any circumstance not authorized under this
4    Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
5    the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
6    all unauthorized copies of the Protected Material, (c) inform the person or persons to
7    whom unauthorized disclosures were made of all the terms of this Order, and (d) request
8    such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
9    that is attached hereto as Exhibit A.
10
11   10.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
12         PROTECTED MATERIAL
13         When a Producing Party gives notice to Receiving Parties that certain
14   inadvertently produced material is subject to a claim of privilege or other protection, the
15   obligations of the Receiving Parties are those set forth in Federal Rule of Civil
16   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
17   may be established in an e-discovery order that provides for production without prior
18   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
19   parties reach an agreement on the effect of disclosure of a communication or information
20   covered by the attorney-client privilege or work product protection, the parties may
21   incorporate their agreement in the stipulated protective order submitted to the court.
22
23   11.   MISCELLANEOUS
24         11.1 Right to Further Relief.
25         Nothing in this Order abridges the right of any person to seek its modification by
26   the Court in the future.
27         11.2 Right to Assert Other Objections.
28         By stipulating to the entry of this Protective Order no Party waives any right it
                                                     13
 Case 2:20-cv-03053-MCS-AGR Document 45 Filed 10/27/20 Page 14 of 18 Page ID #:423




1    otherwise would have to object to disclosing or producing any information or item on any
2    ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any
3    right to object on any ground to use in evidence of any of the material covered by this
4    Protective Order.
5          11.3 Filing Protected Material.
6          A Party that seeks to file under seal any Protected Material must comply with Civil
7    Local Rule 79-5 et seq. Protected Material may only be filed under seal pursuant to a
8    court order authorizing the sealing of the specific Protected Material at issue. This
9    includes but is not limited to the following requirements:
10         Documents Designated by Another as Confidential Pursuant to a Protective
11         Order. At least 3 days before seeking to file under seal a document containing
12         information previously designated as confidential by another pursuant to a
13         protective order, the Filing Party must confer with the person that designated the
14         material confidential (the “Designating Party”) in an attempt to eliminate or
15         minimize the need for filing under seal by means of redaction. If the document
16         cannot be suitably redacted by agreement, the Filing Party may file an Application
17         pursuant to subsection (a) [of L.R. 79-5.2.2], but the supporting declaration must
18         identify the material previously designated as confidential, as well as the
19         Designating Party, and must describe in detail the efforts made to resolve the issue.
20         The declaration must be served on the Designating Party on the same day it is
21         filed, and proof of this service must be filed with the declaration. Subsequently:
22                (i) Within 4 days of the filing of the Application, the Designating Party must
23                file a declaration establishing that all or part of the designated material is
24                sealable, by showing good cause or demonstrating compelling reasons why
25                the strong presumption of public access in civil cases should be overcome,
26                with citations to the applicable legal standard. If the Designating Party
27                maintains that only part of the designated material is sealable, the
28                Designating Party must file with its declaration a copy of the relevant
                                                     14
 Case 2:20-cv-03053-MCS-AGR Document 45 Filed 10/27/20 Page 15 of 18 Page ID #:424




1                    material with proposed redactions highlighted. The declaration and, if
2                    applicable, the document highlighting proposed redactions will be closed to
3                    public inspection. Failure to file a declaration or other required document
4                    may be deemed sufficient grounds for denying the Application.
5                    (ii) If the Application is denied, the Filing Party may file the document in the
6                    public case file (i.e., unsealed) no earlier than 4 days, and no later than 10
7                    days, after the Application is denied, unless the Court orders otherwise.
8    If a Party’s request to file Protected Material under seal is denied by the court, then the
9    Receiving Party may file the information in the public record unless otherwise instructed
10   by the court.
11
12   12.   FINAL DISPOSITION
13         After the final disposition of this Action, as defined in paragraph 4, within 20 days
14   of a written request by the Designating Party, each Receiving Party must return all
15   Protected Material to the Producing Party. As used in this subdivision, “all Protected
16   Material” includes all copies, abstracts, compilations, summaries, and any other format
17   reproducing or capturing any of the Protected Material.
18         Once the Protected Material is returned, the Receiving Party must submit a written
19   certification to the Producing Party (and, if not the same person or entity, to the
20   Designating Party) by the 20-day deadline that (1) identifies (by category, where
21   appropriate) all the Protected Material that was returned and (2) affirms that the
22   Receiving Party has not retained any copies, abstracts, compilations, summaries or any
23   other format reproducing or capturing any of the Protected Material.
24         Notwithstanding this provision or any other provision, except by Court Order,
25   Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial,
26   deposition, and hearing transcripts, legal memoranda, correspondence, deposition and
27   trial exhibits, expert reports, attorney work product, and consultant and expert work
28   product, even if such materials contain some references to Protected Material. Any such
                                                        15
 Case 2:20-cv-03053-MCS-AGR Document 45 Filed 10/27/20 Page 16 of 18 Page ID #:425




1    archival copies that contain or constitute Protected Material remain subject to this
2    Protective Order as set forth in Section 4 (DURATION).
3    13.   VIOLATIONS OF ORDER:
4          Any violation of this Order may be punished by any and all appropriate measures
5    including, without limitation, contempt proceedings and/or monetary sanctions.
6
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
7
8    Dated: October 23, 2020                HADSELL STORMER RENICK & DAI LLP
9                                           LAW OFFICE OF MATTHEW STRUGAR
10
11                                          By:    s/ Brian Olney
12                                                Dan Stormer
                                                  Brian Olney
13                                          Attorneys for Plaintiff
                                            MICHAEL MOORE
14
     Dated: October 23, 2020                COLLINSON, DAEHNKE, INLOW & GRECO
15
16
17                                          By: /s/ Laura E. Inlow
                                                  Laura E. Inlow, Esq.
18                                          Attorneys for Defendant
                                            OFFICER JUSTIN CHOI
19
20   Dated: October 23, 2020                MICHAEL N. FEUER, City Attorney
21                                          KATHLEEN A. KENEALY, Chief Asst. City Atty
                                            SCOTT MARCUS, Chief, Civil Litigation Branch
22                                          CORY M. BRENTE, Senior Assistant City Atty
23
                                            By:__________________________________
24                                                CHRISTIAN R. BOJORQUEZ
25                                                Deputy City Attorney
                                            Attorneys for Defendants
26                                          CITY OF LOS ANGELES
27
28
                                                    16
 Case 2:20-cv-03053-MCS-AGR Document 45 Filed 10/27/20 Page 17 of 18 Page ID #:426




1    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
2
3           2FWREHU  
     DATED: _______________        __________________________________
                                      HON. ALICIA G. ROSENBERG
4                                     United States Magistrate Judge
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             17
 Case 2:20-cv-03053-MCS-AGR Document 45 Filed 10/27/20 Page 18 of 18 Page ID #:427




1                                            EXHIBIT A
2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
4          I, _____________________________ [full name], of _______________________
5    [full address], declare under penalty of perjury that I have read in its entirety and
6    understand the Stipulated Protective Order that was issued by the United States
7    District Court for the Central District of California on [date] in the case of
8    ___________ Michael Moore v. City of Los Angeles, Case No.: 20-cv-03053-MCS-AGR.
9    I agree to comply with and to be bound by all the terms of this Stipulated Protective
10   Order and I understand and acknowledge that failure to so comply could expose me to
11   sanctions and punishment in the nature of contempt. I solemnly promise that I will not
12   disclose in any manner any information or item that is subject to this Stipulated
13   Protective Order to any person or entity except in strict compliance with the provisions of
14   this Order.
15         I further agree to submit to the jurisdiction of the United States District Court for
16   the Central District of California for the purpose of enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of this
18   action. I hereby appoint ________________________________________ [full name] of
19   ____________________________________________________________ [full address
20   and telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23
     Date: ______________________________________
24
25   City and State where signed: _________________________________

26   Printed name: _______________________________
27
     Signature: __________________________________
28
                                                     18
